        Case: 19-01019-BAH Doc #: 5 Filed: 04/06/19 Desc: Imaged Certificate of Notice Page 1
                                                of 5
                                               United States Bankruptcy Court
                                                 District of New Hampshire
Gordon,
              Plaintiff                                                                           Adv. Proc. No. 19-01019-BAH
Morency Custom Construction, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0102-1                  User: dcs                          Page 1 of 1                          Date Rcvd: Apr 04, 2019
                                      Form ID: 329                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
pla            +Olga L. Gordon,   Murtha Cullina LLP,   99 High Street,   Boston, MA 02110-2327

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              Office of the U.S. Trustee   USTPRegion01.MR.ECF@usdoj.gov
              Olga L. Gordon   on behalf of Plaintiff Olga L. Gordon ogordon@murthalaw.com,
               jbabula@murthalaw.com
                                                                                            TOTAL: 2
     Case: 19-01019-BAH Doc #: 5 Filed: 04/06/19 Desc: Imaged Certificate of Notice Page 2
                                             of 5
                                 UNITED STATES BANKRUPTCY COURT
                                                  District of New Hampshire
                                                       55 Pleasant Street
                                                           Room 200
                                                  Concord, NH 03301−3941


In re:                                                                         Bk. No. 18−11730−BAH
                                                                               Chapter 7
Futuro, Inc.
    Debtor(s)

Olga L. Gordon, Trustee
    Plaintiff

v.                                                                             Adv. No. 19−01019−BAH

Morency Custom Construction, LLC
   Defendant



                              SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                    IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons
with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except the United
States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

      Address of the clerk:                            Clerk, U.S. Bankruptcy Court
                                                       55 Pleasant Street, Room 200
                                                       Concord, NH 03301

At the same time, you must also serve a copy of the motion or answer upon the plantiff's attorney.

      Name and address of plaintiff's attorney:        Olga Gordon
                                                       Murtha Cullina LLP
                                                       99 High Street
                                                       Boston, MA 02110

If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place:

      U.S. Bankruptcy Court                            Courtroom: A
      55 Pleasant Street                               Date & Time: June 5, 2019, at 1:30 p.m.
      Concord, NH 03301


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
 Case: 19-01019-BAH Doc #: 5 Filed: 04/06/19 Desc: Imaged Certificate of Notice Page 3
                                         of 5


   Date Issued:                                         Bonnie L. McAlary
                                                        Clerk of Court
   April 4, 2019                                        By: /s/ Dori Sommer
                                                        Deputy Clerk




Form CMpsum−329
     Case: 19-01019-BAH Doc #: 5 Filed: 04/06/19 Desc: Imaged Certificate of Notice Page 4
                                             of 5
                                 UNITED STATES BANKRUPTCY COURT
                                                 District of New Hampshire
                                                      55 Pleasant Street
                                                          Room 200
                                                 Concord, NH 03301−3941


In re:                                                                            Bk. No. 18−11730−BAH
                                                                                  Chapter 7
Futuro, Inc.
    Debtor(s)

Olga L. Gordon, Trustee
    Plaintiff

v.                                                                                Adv. No. 19−01019−BAH

Morency Custom Construction, LLC
   Defendant



                                             CERTIFICATE OF SERVICE


         I, _______________________________(name), certify that service of this summons and a copy of the

complaint was made _________________________(date) by:


           Mail Service: Regular, first class United States mail, postage fully pre−paid addressed to: [see
           attached list]


           Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:


           Residence Service: By leaving the process with the following adult at:


           Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
           addressed to the following officer of the defendant at: [see attached list]


           Publication: The defendant was served as follows: [Describe briefly]


           State Law: The defendant was served pursuant to the laws of the State of
           ________________________________ as follows: [Describe briefly]


If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am, and
at all times during service of process was, not less than 18 years of age and not a party to the matter concerning which
service of process was made.
Under penalty of perjury, I declare the foregoing is true and correct.

Date: __________________________ _______________________________________________________
                                                                            Signature
Case: 19-01019-BAH Doc #: 5 Filed: 04/06/19 Desc: Imaged Certificate of Notice Page 5
                                        of 5

                            Print Name: ______________________________________________

                            Business Address: _________________________________________

                            _________________________________________________________

                            _________________________________________________________
